


109 HRES 878 : Providing for consideration of the bill

U.S. House of Representatives
2006-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		House Calendar No. 199
		109th CONGRESS
		2d Session
		H. RES. 878
		[Report No. 109–516]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2006
			Mr. Lincoln
			 Diaz-Balart from the Committee
			 on Rules, reported the following resolution; which was
			 referred to the House Calendar and ordered to be printed
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 9) to amend the Voting Rights Act of 1965.
	
	
		That at any time after the adoption
			 of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII,
			 declare the House resolved into the Committee of the Whole House on the state
			 of the Union for consideration of the bill (H.R. 9) to amend the Voting Rights
			 Act of 1965. The first reading of the bill shall be dispensed with. All points
			 of order against consideration of the bill are waived. General debate shall be
			 confined to the bill and shall not exceed 90 minutes equally divided and
			 controlled by the chairman and ranking minority member of the Committee on the
			 Judiciary. After general debate the bill shall be considered for amendment
			 under the five-minute rule. It shall be in order to consider as an original
			 bill for the purpose of amendment under the five-minute rule the amendment in
			 the nature of a substitute recommended by the Committee on the Judiciary now
			 printed in the bill. The committee amendment in the nature of a substitute
			 shall be considered as read. Notwithstanding clause 11 of rule XVIII, no
			 amendment to the committee amendment in the nature of a substitute shall be in
			 order except those printed in the report of the Committee on Rules accompanying
			 this resolution. Each such amendment may be offered only in the order printed
			 in the report, may be offered only by a Member designated in the report, shall
			 be considered as read, shall be debatable for the time specified in the report
			 equally divided and controlled by the proponent and an opponent, shall not be
			 subject to amendment, and shall not be subject to a demand for division of the
			 question in the House or in the Committee of the Whole. All points of order
			 against such amendments are waived. At the conclusion of consideration of the
			 bill for amendment the Committee shall rise and report the bill to the House
			 with such amendments as may have been adopted. Any Member may demand a separate
			 vote in the House on any amendment adopted in the Committee of the Whole to the
			 bill or to the committee amendment in the nature of a substitute. The previous
			 question shall be considered as ordered on the bill and amendments thereto to
			 final passage without intervening motion except one motion to recommit with or
			 without instructions.
		
	
		June 20, 2006
		Referred to the House Calendar and ordered to be
		  printed
	
